Judgment unanimously affirmed, with costs. This action was clearly within the provisions of section 150 of the Personal Property Law,* which provides, where there is a breach of warranty by the seller the buyer may rescind the contract to sell, or the sale, and refuse to receive the goods, or, if the goods have already been received, return them or offer to return them to the seller and recover the price or any part thereof which has been paid. This section applies to conditional sales. (Peuser v. Marsh, 218 N. Y. 505.) Bach of the other points suggested by the appellants has been carefully examined, but we fail to find any reason for reversal therein. Present — Kelly, P. J., Rich, Jayeox, Manning and Lazansky, JJ.

 Added by Laws of 1911, chap. 571, known as the Sales of Goods Act.— [Rep.